       Case 4:18-cv-00474-ALM Document 831 Filed 08/28/20 Page 1 of 5 PageID #: 56950
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                           DATE: 8/28/2020

DISTRICT JUDGE                                       COURT REPORTER: Chris Beckham
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  Innovation Sciences, Inc.
                                                                4:18-CV-474
  v.

  Amazon.Com, Inc.


  ATTORNEYS FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANT
  Don Jackson, James Berquist, Walter Davis, Jr.,        Deron Dacus, Dave Hadden, Saina Shamilov
  Gregory Krauss, Lisa Blue (Counsel),Paul Malouf        (Counsel), Fred Torok (Amazon representative)
  (Technology)                                           Robert Winant (paralegal) and Brian Patterson
                                                         (Technology)

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Jury trial (Day 5)
 8:10 a.m.     Court in session. Court notes appearances of the Parties.

 8:11 a.m.     Court hears opening argument from Plaintiff’s counsel, Don Jackson regarding testimony of
               Shriver.
 8:14 a.m.     Court hears from Todd Gregorian regarding Shriver exhibits and testimony.

 8:14 a.m.     Court hears from Defendant’s counsel,. Walter Davis, Jr. Regarding objections to the
               deposition exhibits of Shriver. Court hears argument from counsel regarding exhibits D71,
               D1357. Amazon is not attempting to enter those two exhibits. Amazon will not offer D71 or
               D1357.
 8:19 a.m.     Court hears argument from counsel regarding exhibits D76, 77, 78. Amazon not asking for
               those exhibits to be admitted. Court sustains Plaintiff’s objection to D76, 77, 78 and exclude
               those exhibits. Court referring to testimony that references the video. Only excluding any
               testimony that references the video.
 8:25 a.m.     Court hears argument from Plaintiff’s counsel, Walter Davis, Jr. regarding objection to D73.
               Court hears response from Defendant’s counsel, Todd Gregorian. Further discussion will be
               conducted regarding Shriver and exhibits at break.
 8:31 a.m.     Jury seated.
    Case 4:18-cv-00474-ALM Document 831 Filed 08/28/20 Page 2 of 5 PageID #: 56951
     CASE NO. 4:18-CV-474 ALM         DATE: 8/28/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




8:32 a.m.    Plaintiff’s counsel, Jay Berquist calls Dr. Stephen P. Magee. Witness placed under oath.

8:33 a.m.    Plaintiff’s counsel, Jay Berquist begins direct examination of Dr. Stephen P. Magee.
8:43 a.m.    Plaintiff’s counsel, Jay Berquist moves for Dr. Stephen P. Magee to be recognized by the Court
             as a reasonable royalty expert. No objection by Defendant. Court will recognize Dr. Magee as
             such.
9:30 a.m.    COURTROOM AND RECORD SEALED.
9:56 a.m.    Plaintiff’s counsel, Jay Berquist refers witness, Dr. Stephen P. Magee to Plaintiff’s Exhibit 533.
10:00 a.m.   Jury excused for morning break
10:01 a.m.   Court hears from parties regarding claim and damages.
10:02 a.m.   Court hears further argument from the Parties regarding Shriver exhibits and deposition.
10:06 a.m.   Court recess for 15 minutes.

10:22 a.m.   Court re-convened. Jury seated.
10:23 a.m.   Plaintiff’s counsel, Jay Berquist continues direct examination of Dr. Stephen P. Magee.
11:12 a.m.   Pass the witness.
11:13 a.m.   COURTROOM AND RECORD UNSEALED.
11:14 a.m.   Defendant’s counsel, Deron Dacus begins cross examination of Dr. Stephen P. Magee.
11:50 a.m.   Jury excused for lunch.
11:51 a.m.   Court recess for lunch until 1:00pm.
12:57 p.m.   Court reconvened.
12:58 p.m.   Court hears issue from Todd Gregorian. Court will take up at afternoon break. Parties discuss
             exhibits to be admitted. Parties will confer regarding exhibits to be admitted and advise the
             Court.
1:00 p.m.    Jury seated.
1:02 p.m.    Defendant’s counsel, Deron Dacus continues cross examination of Dr. Stephen P. Magee.
1:12 p.m.    Defendant’s counsel, Deron Dacus offers Defendant’s Exhibit 118. No objection. Defendant’s
             Exhibit 118 is admitted.
1:30 p.m.    Pass the witness.
1:31 p.m.    Defendant’s counsel, Deron Dacus restates his question and allows witness to respond.
    Case 4:18-cv-00474-ALM Document 831 Filed 08/28/20 Page 3 of 5 PageID #: 56952
     CASE NO. 4:18-CV-474 ALM         DATE: 8/28/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




1:32 p.m.   Plaintiff’s counsel, Jay Berquist begins re-direct examination of Dr. Stephen P. Magee.
1:40 p.m.   Pass the witness.
1:40 p.m.   Court polls the jury for questions for the witness.
1:41 p.m.   Bench conference.
1:43 p.m.   Court asks the witness, Dr. Stephen P. Magee questions from the jury.
1:49 p.m.   Plaintiff’s counsel, Jay Berquist follow up questions of Dr. Stephen P. Magee.
1:52 p.m.   Pass the witness. Witness excused.
1:53 p.m.   Innovation Sciences rests.
1:53 p.m.   Defendant’s counsel, Dave Hadden calls Fred Torok. Witness reminded he is still under oath.
1:54 p.m.   Defendant’s counsel, Dave Hadden begins direct examination of Fred Torok.
2:53 p.m.   Defendant’s counsel, Dave Hadden refers witness Fred Torok to Defendant’s Exhibit 929P.
            Defendant’s counsel moves to admit Defendant’s Exhibit 929. Plaintiff’s objection.
            Defendant’s counsel moves to admit Defendant’s Exhibit 929P. No objection. Defendant’s
            Exhibit 929P is admitted.
2:59 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929A. No objection.
            Defendant’s Exhibit 929A is admitted.
3:00 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929B. No objection.
            Defendant’s Exhibit 929B is admitted.
3:00 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929C. No objection.
            Defendant’s Exhibit 929C is admitted.
3:01 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929D. No objection.
            Defendant’s Exhibit 929D is admitted.
3:01 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929E. No objection.
            Defendant’s Exhibit 929E is admitted.
3:02 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929F and 929G. No
            objection. Defendant’s Exhibit 929F and 929G is admitted.
3:03 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929H and 929I. No
            objection. Defendant’s Exhibit 929H and 929I is admitted.
3:04 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929J and 929K. No
            objection. Defendant’s Exhibit 929J and 929K is admitted.
    Case 4:18-cv-00474-ALM Document 831 Filed 08/28/20 Page 4 of 5 PageID #: 56953
     CASE NO. 4:18-CV-474 ALM         DATE: 8/28/2020
     PAGE 4 - PROCEEDINGS CONTINUED:




3:06 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929L and 929M. No
            objection. Defendant’s Exhibit 929L and 929M is admitted.
3:07 p.m.   Defendant’s counsel, Dave Hadden moves to admit Defendant’s Exhibit 929N and 929O. No
            objection. Defendant’s Exhibit 929N and 929O is admitted.
3:11 p.m.   Pass the witness.
3:12 p.m.   Jury excused for afternoon break.
3:14 p.m.   Court recess for 15 minutes.

3:29 p.m.   Court re-convenes. Jury seated.

3:30 p.m.   Plaintiff’s counsel, Don Jackson begins cross examination of Fred Torok. Plaintiff’s counsel,
            Don Jackson refers witness, Fred Torok to Defendant’s 929C and 929P.
3:34 p.m.   Plaintiff’s counsel, Don Jackson refers witness, Fred Torok to Plaintiff’s Exhibit 1.
3:40 p.m.   Plaintiff’s counsel, Don Jackson refers witness, Fred Torok to Defendant’s 929A, B, C, D, E, F,
            G, H, I, J,K, L, M, N, and O.
4:17 p.m.   Pass the witness.
4:18 p.m.   Defendant’s counsel, Dave Hadden begins re-direct examination of Fred Torok.

4:22 p.m.   Pass the witness.
4:23 p.m.   Plaintiff’s counsel, Don Jackson re-cross examination of Fred Torok.
4:32 p.m.   Pass the witness.
4:32 p.m.   Court polls the jury for questions for the witness.

4:33 p.m.   Bench conference.
4:34 p.m.   Court asks the witness, Dr. Stephen P. Magee questions from the jury.
4:38 p.m.   No follow up by either side.
4:38 p.m.   Defendant’s counsel, Deron Dacus advises the Court that the Defendant’s will play the video
            deposition of Tiejun a.k.a. Ron Wang
4:39 p.m.   Tiejun Wang’s video deposition begins.

4:53 p.m.   Video deposition concluded.
4:53 p.m.   Bench conference.
4:55 p.m.   Jury excused.
    Case 4:18-cv-00474-ALM Document 831 Filed 08/28/20 Page 5 of 5 PageID #: 56954
     CASE NO. 4:18-CV-474 ALM         DATE: 8/28/2020
     PAGE 5 - PROCEEDINGS CONTINUED:




4:56 p.m.   Court hears from Counsel regarding violation of MIL regarding privacy issues of Amazon.
            Defendant will flag the transcript and Court will review and will re-visit the issue on Monday.
4:57 p.m.   Plaintiff’s counsel, Gregg Krauss moves for the admission of the following Plaintiff’s exhibits:
            339, 397, 399, 401, 401A, 447, 448, 519, 520, 521, 585, 586, 588, 614, 875, 878, 943, 944,
            951, 952, 953, 955, 965, 966, 967, 968, 970. No objection. Plaintiff exhibits 339, 397, 399,
            401, 401A, 447, 448, 519, 520, 521, 585, 586, 588, 614, 875, 878, 943, 944, 951, 952, 953,
            955, 965, 966, 967, 968, 970 are admitted.
5:00 p.m.   Court hears argument regarding deposition exhibits. Court will allow the deposition exhibits.
            Plaintiff’s counsel, Gregg Krauss moves to admit the following deposition exhibits. Plaintiff’s
            exhibits 353, 373, 374, 335, 342, 345. 586, 588, 590. Defendant’s counsel, Shamilov will
            review the deposition exhibits and will advise the Court on Monday if there are any objections
            to those exhibits that need to be addressed.
5:02 p.m.   Court reviews video deposition of Shriver.
5:16 p.m.   Review the video clips and see if they are demonstrative; objections to Shrivers’ testimony
            parties should submit to the court and email them to law clerk. Parties should provide
            everything to the Court by 6pm on 8/29/2020; Court will try to respond by noon on 8/30/2020.
5:18 p.m.   Court provides counsel with the first draft of the jury instructions. Parties will meet on Monday
            after Court for the first informal charge conference.
5:19 p.m.   Court adjourned.




            Plaintiff time: 14 hours 59 minutes
            Defendant time: 8 hours 51 minutes
            Total Court time today: 7 hours 32 minutes

                                                 DAVID O'TOOLE, CLERK

                                                 BY   : Keary Conrad
                                                         Courtroom Deputy Clerk
